Citation Nr: 0307795	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  00-15 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
right (major) shoulder, status post dislocation.  

(The issues of entitlement to an initial rating in excess of 
10 percent for degenerative disc disease of the lumbar spine 
at L5-S1 and of entitlement to service connection for 
bronchitis, concussion, and bilateral knee and leg 
disabilities will be the subject of a later decision.)


REPRESENTATION


Appellant represented by:	Texas Veterans Commission





ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1994 to 
October 1997.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection and an initial noncompensable 
rating for right (major) shoulder, status post dislocation, 
from October 1997.  Although a March 2000 rating decision 
increased the initial rating to 10 percent from October 1997, 
the claim for an initial rating in excess of 10 percent 
remains before the Board because the veteran is presumed to 
seek the maximum benefit allowed by law or regulations, where 
less than the maximum benefit was awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

In November 2001, the Board remanded the case to obtain 
additional medical records.  This matter is now before the 
Board for appellate review.  

The Board is undertaking additional development on the issues 
of entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine at L5-S1 
and of entitlement to service connection for bronchitis, 
concussion, and bilateral knee and leg disabilities.  
38 C.F.R. § 19.9(a)(2).  When development is completed, the 
Board will provide notice as required by Rule of Practice 
903.  38 C.F.R. § 20.903.  After reviewing the veteran's 
response, the Board will prepare a separate decision 
addressing these issues.  


FINDINGS OF FACT

1.  The veteran's right shoulder is his major shoulder.  

2.  The veteran has been gainfully employed as an electrician 
since service.  

3.  Right shoulder x-rays are within normal limits, and right 
shoulder instability is mild.  

4.  Right shoulder range of motion is flexion to 180 degrees, 
abduction to 180 degrees, external rotation to 90 degrees, 
and internal rotation to 80 degrees with no objective 
evidence of functional impairment, weakness, fatigue, lack of 
endurance, incoordination, or significant limitation from 
pain.  

5.  The veteran has requested no medical treatment for his 
right shoulder since service, and he uses no crutches, 
braces, canes, or regular medications.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for right (major) shoulder, status post dislocation, are not 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.69, 4.71a, 
Diagnostic Codes  5201, 5203 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The October 1999 rating decision granted service connection 
and an initial noncompensable rating for right (major) 
shoulder, status post dislocation, from October 1997, and the 
veteran perfected a timely appeal of the initial 
noncompensable rating.  Although a March 2000 rating decision 
increased the initial rating to 10 percent from October 1997, 
the veteran's June 2000 statement expressed disagreement with 
the 10 percent rating.  The claim for an initial rating in 
excess of 10 percent remains before the Board because the 
veteran is presumed to seek the maximum benefit allowed by 
law or regulations, where less than the maximum benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The VA fulfilled its duty to assist the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claims for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 2002).  The veteran received VA joints 
examinations in August 2000 and June 2002, and the RO 
obtained the available service medical records and medical 
records from the identified health care providers.  The 
veteran and his representative filed several lay statements 
with the RO, and the veteran declined the opportunity for a 
hearing.  

The VA also fulfilled its duty to inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall notify the 
claimant and the claimant's representative, if any, of the 
evidence that is necessary to substantiate the claim, which 
evidence the claimant is to provide, and which evidence the 
VA will attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  The RO's March 2001 and December 2001 
letters and October 1999 to November 2002 rating actions 
informed the veteran of applicable provisions of The Veterans 
Claims Assistance Act of 2000, other applicable laws and 
regulations, and the evidence needed to substantiate the 
claim.  The VA informed the veteran that it would obtain the 
available records in the custody of federal departments and 
agencies and request medical records from the identified 
private health care providers.  The veteran was informed that 
it was his responsibility to identify health care providers 
with specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claim.  

The VA fulfilled its duty to assist and inform the veteran 
because he was informed of the applicable laws and 
regulations, the evidence needed to substantiate the claims, 
told which party was responsible for obtaining specific types 
of evidence, provided ample opportunity to submit such 
evidence, and VA has obtained such evidence or confirmed its 
unavailability.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that his service-connected 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2002).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations that are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The veteran's right shoulder disability is currently 
evaluated under the criteria for impairment of the clavicle 
or scapula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203.  
The right shoulder is the veteran's major shoulder because he 
was noted to be right-handed at the August 1994 enlistment 
examination and at the August 2000 VA joints examination.  
Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
38 C.F.R. § 4.69.  Given the diagnoses and findings of 
record, the Board will consider whether an increased rating 
is warranted under the criteria for impairment of the 
clavicle or scapula of the major shoulder (Diagnostic Code 
5203) and limitation of motion of the major arm (Diagnostic 
Code 5201).  

The evidence does not support a 20 percent rating under the 
criteria for impairment of the clavicle or scapula.  A 20 
percent evaluation is assigned for dislocation impairment or 
nonunion impairment with loose movement of the clavicle or 
scapula of the major shoulder, and a 10 percent evaluation is 
assigned for nonunion impairment without loose movement or 
malunion impairment of the clavicle or scapula of the major 
shoulder.  Or, impairment of the clavicle or scapula of the 
major shoulder is rated on impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  

The September 1999, August 2000, and June 2002 VA 
examinations revealed no more than mild right shoulder 
instability, and the September 1999, August 2000, and June 
2002 VA x-rays were within normal limits with no obvious 
fracture, dislocation, or evidence of nonunion impairment.  
Impingement and supraspinatus signs were negative, and there 
were no relocation symptoms in August 2000 or June 2002.  

Similarly, the veteran's right shoulder range of motion and 
functional loss and pain do not justify an increase.  
A 40 percent evaluation is assigned for limitation of major 
arm motion to 25 degrees from the side, a 30 percent 
evaluation is assigned for limitation of major arm motion to 
midway between the side and shoulder level, and a 20 percent 
evaluation is assigned for limitation of major arm motion at 
the shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  
Moreover, where evaluation is based on limitation of motion, 
as it is in Diagnostic Code 5201, the question of whether 
functional loss and pain are additionally disabling must also 
be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Regulations contemplate 
inquiry into whether there is crepitation, less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, pain on movement, and swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  

At the September 1999 VA examination, right shoulder range of 
motion was flexion to 180 degrees, abduction was to 180 
degrees, external rotation was to 90 degrees, and internal 
rotation was to 80 degrees.  In September 1999, the veteran 
reported pain on certain right shoulder motions and being 
unable to throw a ball or perform a pulling motion, and there 
was tenderness to palpation over the acromioclavicular joint 
and some mild instability on the anterior drawer.  At the 
August 2000 and June 2002 VA examinations, the veteran had 
full range of right shoulder motion with no functional 
impairment and no significant limitation from pain.  The 
September 1999 and August 2000 VA examiners noted that the 
veteran had requested no treatment for his right shoulder in 
the three years since service.  The veteran has been 
gainfully employed as an electrician since service, and he 
uses no crutches, braces, canes, or regular medications.  In 
June 2002, the veteran took ibuprofen for back rather than 
shoulder pain.  

In June 2002, the veteran subjectively complained of sharp 
pain and tightness when he performed repetitive overhead 
activity, such as hammering, but there was no objective 
evidence of weakness, fatigue, lack of endurance, or 
incoordination.  

In summary, the initial 10 percent rating should continue.  
When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The symptomatology associated 
with the veteran's right shoulder disability does not more 
nearly approximate the criteria for higher evaluation, and 
the evidence is not so evenly balanced that there is doubt as 
to any material issue.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  

Referral for consideration of an extraschedular rating for 
the veteran's right shoulder disability is not warranted 
because exceptional circumstances have not been demonstrated.  
See Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 
38 C.F.R. § 3.321(b)(2002).  The September 1999 and August 
2000 VA examiners noted that the veteran sought no treatment 
for his right shoulder since service.  He has remained 
gainfully employed as an electrician, and he uses no 
crutches, braces, canes, or regular medications other than 
ibuprofen.  Referral for extraschedular consideration is 
therefore not currently warranted.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
right shoulder, status post dislocation, is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


